 In the Matter Of PALMER SCOTT- & COMPANY, INC. AND CAPE CODAMERICAN HouSE COIIPORATIONandUNITED BROTIIERI-IOOD OF CAR-PENTERS & JOINERS OF AMERICA (A. F. L.)Case No. R-5804.-Decided September 6, 1943Messrs. Oliver Prescott, Jr.,andFisher Abramson,both of NewBedford, Mass., for the Company.Mr. Roland E. Dube,of New Bedford, Mass., for the AFL.Grant & Angoff , byMr. Sidney L. Grant,of Boston, Mass., for theCIO.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition'duly filed by United Brotherhood ofCarpenters & Joiners of America (A. F. L.), herein called the AFL,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Palmer Scott & Company, Inc., andCape Cod American House Corporation,' herein collectively calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Robert E. Greene, TrialExaminer.Said hearing was held at New Bedford, Massachusetts,on August 6, 1943.The Company, the AFL, and Industrial UnionofMarine and Shipbuilding Workers of America (CIO), hereincalled the CIO, appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.'At thehearing the AFL amended its petition so as to include the employees of the CapeCod AmericanHouse CorporationThis amendment was granted by the Trial Examinerwithoutobjections by any of the i)aities herein.52 N. L. R. B., No. 74.468 PALMER SCOTT & COMPANY, INC.469Upon the entire record in the case, the Board makes the following :FINDINGSOFFACTI.THE BUSINESS OF THE COMPANYPalmer Scott & Company,' Inc., herein called Palmer Scott, is en-gaged at New Bedford, Massachusetts, in the manufacture of smallboats under 80 feet in length. It purchases annually raw materialsvalued at approximately $400,000, of which more than 50 percent isreceived from points outside the State of Massachusetts.During thecalendar year, the Company's billing for merchandise manufacturedby it approximated $1,000,000.Ninety percent of the production ofthe Company is on defense contracts for some branch of the UnitedStates Government, and the remaining 10 percent consists of a repairbusiness dealing principally with commercial fishing vessels workingout of New Bedford, Massachusetts.The Company's finished boatsare delivered either in the waters of the Port of New Bedford orover the lines of interstate railways from said port.Approximatelyall of the Company's production is delivered eventually to pointsoutside the State of Massachusetts.Cape Cod American House Corporation, a wholly owned subsidiaryof Palmer Scott & Company, Inc., herein called the Cape Cod Corpo-ration, furnishes the latter with all of the lumber used in the boatsmanufactured by it.Ninety percent of the present business of theCape Cod Corporation consists of the prefabrication and manufactureof fittings for the Palmer Scott boats, the remainder being a generalhouse-building and repair business operated in and around the cityof New Bedford. The major part of its present work is performedon the premises of Palmer Scott.We find that the Company, ashereinabove defined, is engaged in commerce within the meaning ofthe National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Brotherhood of Carpenters & Joiners of America is a labororganization affiliated with the American Federation of Labor ad-mitting to membership, through its Local 1416, employees of theCompany.Industrial Union of Marine and Shipbuilding Workers of Americais a labor organization affiliated with the Congress of Industrial Or-ganizations, admitting to membership employees of the Company. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONOn or about July 9, 1943, the AFL requested that Palmer Scottrecognize it as the exclusive bargaining agent for all of its employees.Palmer Scott refused to grant said recognition unless and until therehas been a certification of the proper bargaining agent by the Board.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the AFL represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe-representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe AFL, in its amended petition, seeks to represent a unit consist-ing of all production and maintenance employees of Palmer Scott,including stockroom employees employed at the Main Yard, the Rod-ney French Yard, and the Car Barn, but excluding executives, non-working foremen, office and clerical employees, and guards.As here-inabove indicated, the AFL made a, motion at the hearing to amend theunit which it sought by including within it the employees of the CapeCod Corporation; this motion was -granted by the Trial Examinerwithout objection by the other parties herein.The CIO, while agree-ing for the most part with the unit requested by the AFL, would ex-clude working foremen on the ground that they are supervisory em-ployees.The Company takes no position with regard to the appro-priate unit.The Company employs a number of individuals known as "key men,"who, the CIO=-contends, are working foremen exercising supervisoryauthority, and should therefore be excluded from the unit. The recordreveals that these employees, however, are nothing more than the olderand more skilled employees of the Company who act in the capacityof gang leaders.They are assigned several helpers, ranging from twoto seven, to whom they act as conduits for the transmission of ordersand whom they instruct in the course of the performance of their tasks.These employees work along with their men and have no power or2The Regional Director reported that the AFL submitted 77 authorization cards bearingapparently genuine and original signatures and containing the names of persons appearingupon the Palmer Scott pay roll of July 17, 1943. This pay roll contained the names ofapproximately 155 persons within the classifications sought by the APLHe further reported that the CIO submitted 10 application cards bearing apparentlygenuine original signatures of the names of persons appearing on the above-mentionedpay roll.The names of two employees appear on the cards submitted by both labor organizationsinvolved herein.The record indicates that there are approximately 19 employees engaged by the Cape CodCorporation.Thus, there are approximately 174 employees in the unit hereinafter foundappropriate. PALMER SCOTT & COMPANY, INC.471authority to hire or discharge, or to recommend such action. In viewof the foregoing, we are of the opinion that these employees do notexercise duties sufficiently supervisory in character so as to warranttheir exclusion from the unit.We shall include them.The Company employs a female in its toolroom whose duties arepartially clerical in nature but who is primarily concerned with thehanding out of tools in the toolroom.The AFL would include herwithin the unit; the CIO would include her only if the major part ofher working day is spent in work of a character other than clerical.The record indicates that the major part of this employee's time, isspent in the performance of her toolroom duties; we shall thereforeinclude her within the unit.The Company employs two individuals as watchmen who are notarmed or deputized.Their duties consist primarily of sweeping thepremises and keeping the fires going in the heating boilers.We are ofthe opinion that the duties of these employees, as set forth above, in-dicate that they perform the customary duties of watchmen and arenot part of the specialized plant-protection force which the Com-pany also employs.3We shall therefore include them within the ap-propriate Unit .4Although neither of the labor organizations involved herein in-dicated any specific representation among the employees of the CapeCod Corporation, since the major part of the latter's present work isdone on the Palmer Scott premises for Palmer Scott and the recordindicates a close functional relationship between the two, we are of theopinion that the interests of such employees are sufficiently akin tothose of the Palmer Scott employees to warrant their inclusion withinthe same unit; we shall therefore include them within the unit.We find that all production and maintenance employees of the Com-pany, as hereinabove defined, employed at its Main Yard, the RodneyFrench Yard, and Car Barn, including key men, watchmen, toolroomemployees, and the employees of Cape Cod Corporation not employedwithin any category hereinafter excluded, but excluding executivesand all supervisory employees with authority to hire, promote, dis-charge, discipline, or, otherwise effect changes in the status of em-ployees, or effectively recommend such action, office and clerical em-ployees, and armed guards, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.3we shall exclude,in accordance with our usual practice,all persons engaged as deputizedguards4Matter of Hamrick Mills,44 N. L.R B 238;Matter of North Carolina Finishinq Company,44 N. L.R. B. 681;Matterof TheBrownPaper Mill Company, Inc.,45 N. L.R. B. 1227;Matter of Kay Products Company,Division of Tyler Fixture Corporation,51 N. L.R. B. 1216. 472DECISIONSOF NATIONAL LABORRELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.'DIRECTIONOF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargainingwithPalmer Scott,& Company, Inc., and Cape Cod American House Corporation, NewBedford,, Massachusetts,an election by secretballotshall be conductedas early as possible, but not laterthan thirty (30) clays from thedate of this Direction,under the direction and supervision of theRegional Director for the First Region, acting in this matter asagent for the National Labor Relations Board, and subject toArticleIII, Sections 10 and 11, ofsaidRules and Regulations,among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction,including employees who did not work duringsaid pay-rollperiod becausethey were illor on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excludingthose employees who have since quit or been discharged for cause,to determine whether or not they desire to be representedby UnitedBrotherhood of Carpenters,&Joiners of America, affiliatedwith theAmerican Federation of Labor, or by Industrial Union of Marineand Shipbuilding Workers of America, affiliated with the Congressof Industrial Organizations,for the purposes of collective bargain-ing, or by neither.CHAIRMAN MILLIs took no part in the consideration of the aboveDecision and Direction of Election.Although the showing of the CIO within the unit found appropriate cannot be calledsubstantial, we shall, according to our usual practice, afford it a place on the ballot inasmuchas it has made some showing, and we are holding an election within said unit.